Name: Commission Regulation (EEC) No 1007/85 of 19 April 1985 amending Regulation (EEC) No 2268/84 as regards the age of intervention butter sold for export
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 20 . 4. 85 Official Journal of the European Communities No L 108/7 COMMISSION REGULATION (EEC) No 1007/85 of 19 April 1985 amending Regulation (EEC) No 2268/84 as regards the age of intervention butter sold for export HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 1 ( 1 ) of Regulation (EEC) No 2268/84 : 'However, the intervention agency may, if it has concluded a contract and if, owing to exceptional circumstances, sufficient quantities are no longer available, sell butter purchased in accordance with Article 6 ( 1 ) of Regulation (EEC) No 804/68 which is at least six months old on the day of removal referred to in Article 4 ( 1 ).' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 591 /85 (2), and in particular Article 6 (7) thereof, Whereas, under Article 1 ( 1 ) of Commission Regula ­ tion (EEC) No 2268/84 (3), as last amended by Regula ­ tion (EEC) No 463/85 (4), butter must, in order to qualify for the scheme provided for in that Regulation, be at least six months old on the day the contract is concluded ; whereas, owing to exceptional circum ­ stances the quantities of butter held by the interven ­ tion agencies in some Member States are no longer sufficient to meet the obligations arising from the contracts concluded ; whereas the intervention agen ­ cies concerned should in such cases be authorized to sell butter which is at least six months old on the day it is removed from storage ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 April 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968 , p. 13 . O OJ No L 68 , 8 . 3 . 1985, p. 5 . (3) OJ No L 208, 3 . 8 . 1984, p. 35 . (4) OJ No L 54, 23 . 2. 1985, p. 19 .